Citation Nr: 0738359	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  01-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to a temporary total evaluation based on 
convalescence required as a result of surgery in May 2001.

3.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to July 
1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in Washington, DC, in September 2003.  A 
transcript of the hearing has been associated with the claims 
folders.  

When this case was most recently before the Board in August 
2006, it was remanded to the originating agency for further 
evidentiary development.  The case has been returned to the 
Board for further appellate consideration.

The Board notes that at the December 2006 VA examination of 
his left knee, the veteran alleged that he had lost his job 
due to his left knee disability and that he had been unable 
to obtain another job because of this disability.  If the 
veteran believes that he is unemployable due to service-
connected disabilities, he should so inform the RO, which 
should respond appropriately to any such claim for a total 
rating based on unemployability.


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right wrist was not present 
in service, is not etiologically related to service, and is 
not etiologically related to the service-connected chronic 
sprain of the right wrist.

2.  The veteran's May 2001 surgery was for his nonservice-
connected carpal tunnel syndrome of the right wrist.

3.  The veteran's residuals of a left knee injury are 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; neither instability, subluxation nor locking 
of the left knee is shown.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right wrist was not 
incurred in or aggravated by active duty, nor is it 
proximately due to or the result of the veteran's service-
connected chronic sprain of the right wrist.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a temporary total evaluation based on 
convalescence required as a result of surgery in May 2001 are 
not met.  38 C.F.R. § 4.30 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's residuals of a left knee injury 
have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006) and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession and notice with respect to the effective-date and 
disability-elements of the claims, by letters mailed in May 
2004 and August 2006.   Although these letters were sent 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet.  App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and 
the receipt of all pertinent evidence, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on any of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  Moreover, as explained below, the Board has 
determined that none of the benefits sought on appeal is in 
order.  Consequently, no disability rating or effective date 
will be assigned as a result of the Board's decision, so the 
failure to provide timely notice with respect to those 
elements of the claims was no more than harmless error.  

The Board also notes that all available, pertinent treatment 
records have been obtained and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims. 


Service Connection for Carpal Tunnel Syndrome of the Right 
Wrist

A.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.   
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet.  
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The veteran contends that his carpal tunnel syndrome of the 
right wrist is related to his active duty service.  

Service medical records are negative for evidence of this 
claimed disability.  Although the post-service medical 
evidence of record shows that the veteran currently has right 
carpal tunnel syndrome, there is no medical evidence of a 
nexus between the veteran's current carpal tunnel syndrome 
and his military service.  

Service medical records document that the veteran was in a 
car accident in 1992, prior to entering service.  While in 
service, he was treated for a bruised wrist in September 
1995, and he complained of right wrist pain in May 1997 after 
being physically assaulted.  There is no evidence up to the 
time of separation from service that any right wrist problems 
were anything more than acute or transitory, or that they 
left any residuals pertinent to the present claim here under 
consideration.

The record includes a May 2001 VA postoperative report on his 
surgery on his right carpal tunnel syndrome, a July 2001 VA 
general medical examination report whose author took the 
veteran's medical history and examined his right wrist, and a 
February 2002 VA medical opinion on the etiology of the 
veteran's carpal tunnel syndrome of the right wrist.  The 
Board notes that since the veteran was service connected for 
chronic pain of the right wrist by an August 1999 rating 
decision, some of the symptomatology of record for the 
disorder here on appeal overlaps with symptomatology for the 
already service-connected disorder.  

The physician who wrote the February 2002 VA opinion report 
had the opportunity to review the veteran's records.  She 
noted the aforementioned May 1997 altercation but commented 
that subsequent records indicated that the veteran did not 
have a fracture of the wrist but rather that his wrist had 
swollen and become ecchymotic.  She conceded that carpal 
tunnel syndrome is known to be a complication of some wrist 
fractures but stated that she had no knowledge of any 
literature that correlated carpal tunnel syndrome to a 
sprain, no matter how bad that sprain might be.  She added 
that even if the sprain were severe enough to cause soft 
tissue swelling, the symptoms of carpal tunnel would have 
started at the time of the swelling, not several years later 
as occurred here.  The veteran's carpal tunnel syndrome, she 
concluded, was unrelated to his chronic sprain of the right 
wrist.

The Board finds the February 2002 VA medical opinion 
persuasive.  Moreover, there is no contrary medical opinion 
advocating a connection between carpal tunnel syndrome and 
the veteran's service-connected chronic sprain of the right 
wrist.  In addition, there is me medical evidence of a nexus 
between the right carpal tunnel syndrome and the veteran's 
military service.  

In essence, the evidence of a nexus between the veteran's 
current carpal tunnel syndrome and his military service or 
his service-connected right wrist disability is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

Temporary Total Rating Under 38 C.F.R. § 4.30

The medical evidence shows that the veteran's May 2001 
surgery was for right carpal tunnel syndrome.  In view of the 
Board's determination that service connection is not 
warranted for the right carpal tunnel syndrome, the veteran's 
claim for a temporary total rating for convalescence 
following this surgery must fail.


Increased Disability Rating for Residuals of a Left Knee 
Injury

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability. 


The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 
5261 may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's residuals of a left knee injury.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The veteran's left knee disability is rated as 10 percent 
disabling under Diagnostic Code 5257.  

A December 1999 letter of record from a private physician, 
Rodney Bingham, M.D., reports the veteran stating that since 
his auto accident in November 1999 he has experienced left 
knee discomfort; stair climbing and squatting positions are 
associated with knee clicking.  On examination, no effusion 
was revealed in the knee joint.  Medial and lateral 
collateral ligament tenderness was noted but could not be 
differentiated from tenderness over the medial and lateral 
tibial plateaus.  Anterior and posterior cruciate ligament 
stability was noted; there was no anterior or posterior draw 
sign.  Lachmann's maneuver elicited discomfort without 
crepitus or clicking sensation internally.  The diagnosis was 
bilateral knee sprain of medial and lateral collateral 
ligaments or anterior and posterior cruciate ligaments.  
There was no firm evidence of meniscal injury, it was stated

At a May 2000 VA examination of the joints the veteran 
complained of significant pain and an inability to work due 
to additional recent injury to his knee.  The examiner 
reported the veteran walking with no significant difficulty 
or distress and with no aid of any devices.  Neither range of 
motion studies nor studies into any instability or 
subluxation were conducted at that time.

A November 2000 letter of record from a private physician, 
Joshua Port, M.D., reports the veteran stating that he has 
had a full recovery from an auto accident that occurred post-
service (in November 1999) but that his pain is now mainly 
medial and anterior.  Range of motion of the left knee was 
reported to be from 0 to 140 degrees. 

May 2001 VA range of motion findings of record note flexion 
to 130 degrees and extension to 0 degrees.

At a July 2001 general medical examination, the veteran 
reported that his left knee gives out occasionally and that 
he does wear a brace for his left knee.  He stated that pain 
in his left knee was a constant now and he complained, it was 
noted, of weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, lack of 
endurance, and flare-ups occurring on a daily basis and 
resulting, he said, in 20 to 30 percent additional limitation 
of motion and functional impairment during the flare-up.  On 
physical examination, the left knee was found to be tender in 
the patellar area.  There was minimal swelling of the left 
knee.  Range of motion findings reported in July 2001 in 
connection with this examination were as follows: flexion to 
85 degrees and extension to 0 degrees.  He was diagnosed with 
patellofemoral syndrome of the left knee

A February 2003 letter from a physician in the primary care 
clinic of the Altoona, Pennsylvania, VA Medical Center states 
that the veteran had arthroscopic surgery done two years ago 
for ligament problems and that lately he reported instability 
and pain in his left knee when he ascends or descends stairs.  
It was also stated that the veteran had difficulty bearing 
weight and marching.

The veteran was afforded a VA examination of his left knee in 
December 2006.  The claims file was available and reviewed.  
The veteran complained of constant pain all the time; popping 
and clicking sounds on movement, giving out, occasional 
locking, swelling, heat, and redness.  He reported that 
flare-ups occurred every day, lasted several hours and 
resulted in an additional limitation of motion of 5 to 10 
degrees secondary to pain.  He was not currently using any 
assistive device for walking.  He reported no history of 
dislocation or recurrent subluxation.  He reported being 
unemployed and unable to secure employment on account of his 
left knee problems.  On examination, evidence of pain was 
found to be present.  There was a clicking and popping 
sensation felt during range of motion.  No meniscal or 
ligamentous instability was found.  No edema, redness, 
effusion, or swelling was found.  There was some tenderness 
on the medial joint line.  Range of motion was as follows: 
extension was to 0 degrees and flexion was 0 to 120 degrees 
on the left knee.  There was pain throughout the range.  The 
range of motion remained the same after repetition.  The 
diagnosis was left knee patellofemoral syndrome.  X-ray 
findings reported in October 2006 indicated a normal 
examination of the left knee.  

The medical evidence consistently shows that the veteran has 
no limitation of extension of his left knee.  Therefore, a 
separate compensable rating under Diagnostic Code 5261 is not 
warranted.  The medical evidence consistently shows that the 
veteran has no compensable limitation of flexion of the left 
knee; in fact, with the exception of a July 2001 report of 
flexion to 85 degrees, all reported findings are for well 
over 100 degrees.  Although the Board acknowledges that the 
veteran has pain, and that the functional impairment on 
repeated or prolonged use is probably greater than that 
demonstrated on the aforementioned range of motion studies, 
it is clear that when all pertinent disability factors are 
considered, any limitation of flexion of the left knee does 
not more nearly approximate limitation to 45 degrees than 
limitation to 60 degrees.  Therefore, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5260.  

Although the veteran has complained of some instability, no 
objective evidence of subluxation or lateral instability has 
been found on any of the examinations.  Accordingly, a 
compensable rating under Diagnostic Code 5257 is not 
warranted in this case. 

Although the veteran alleges locking, the medical evidence 
does not show that his left knee condition has resulted in 
any dislocated semilunar cartilage with effusion into the 
joint, nor is there any objective evidence of locking.  
Therefore, a higher rating is not warranted under Diagnostic 
Code 5258.  In addition, the rule against pyramiding 
prohibits the assignment of a separate 10 percent rating 
under Diagnostic Code 5259. 

The Board has a considered whether there is any other 
schedular basis for granting this claim but has found none.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.

Entitlement to a temporary total evaluation based on 
convalescence required as a result of surgery in May 2001 is 
denied.

Entitlement to an increased disability rating for residuals 
of a left knee injury is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


